Citation Nr: 1760614	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for neuropathy of the mouth, lips, and tongue.

6.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 and May 2012 rating decisions of a Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2017).


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the Veteran's service-connected diabetes mellitus is secondary to his peripheral neuropathy of the upper and lower extremities and mouth, lips, and tongue.

2.  The Veteran, as a result of his service-connected disabilities, is shown to be so helpless as to be in need of the regular aid and attendance of another person, and he is substantially confined to his dwelling and its immediate premises.



CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C. § 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C. § 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

5.  The criteria for service connection for peripheral neuropathy of the mouth, lips, and tongue have been met.  38 U.S.C. § 1101, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

6.  The criteria for SMC based upon the need for the regular aid and attendance of another person or by reason of being housebound are met.  38 U.S.C.§ 1502, 1521 (2012); 38 C.F.R. § 3.350, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his peripheral neuropathy was caused or aggravated by his service-connected diabetes mellitus.

The Board finds that service connection for peripheral neuropathy of the upper and lower extremities, and of the mouth, tongue, and lips, is warranted.  The treatment records dated during the appeal period demonstrate a current diagnosis of these disabilities, specifically, "severe peripheral neuropathy of all extremities."  The Veteran has reported similar symptoms in his mouth, lips, and tongue, and has been treated generally for his ongoing and severe neuropathic symptoms.

In October 2014, the Veteran's treating private physician submitted a positive nexus statement in support of his claim, stating that "it is likely that diabetes (now controlled with diet) aggravated [the Veteran's] kidneys and neuropathy."  The Board places significant probative weight on this opinion in light of the physician's expertise in internal and geriatric medicine, as well as his knowledge of the Veteran's complex clinical background.  The opinion is also consistent with another private physician's opinion on the matter.  In January 2012, the Veteran underwent neurological examination, at which time a private physician stated that the Veteran's "neuropathy may be due to multiple factors during his long illness, some of which include diabetes and renal failure."

The Board finds the above opinions to be persuasive when reviewing the Veteran's claim.  The Board notes that in February 2012, a VA examiner opined that the Veteran's polyneuropathy was due to his septic/ischemic injuries in the setting of a long hospitalization, and that he did not have diabetic neuropathy.  In that regard, the records demonstrates that in 2008, the Veteran was hospitalized for over a year due to severe pancreatitis with complications.  However, the February 2012 VA examiner did not offer an opinion as to whether the Veteran's diabetes aggravated his neuropathy.  Moreover, the opinion did not provide an explanation for the finding that the Veteran had polyneuropathy rather than diabetic neuropathy.  In light of other diagnoses in the record of peripheral neuropathy, rather than polyneuropathy, the basis for this finding is unclear.  For these reasons, the Board finds that the February 2012 VA opinion is of less probative value than the two private opinions summarized above, and in particular, the 2014 opinion authored by the Veteran's treating physician concluding that his diabetes had aggravated his neuropathy.

The Veteran's representative also argued that medical treatise evidence submitted in support of the claim supports a grant of secondary service connection.  Research cited by the representative supports the finding that the neuropathy is caused by the service-connected diabetes mellitus.

Thus, when taking into consideration the evidence of record, the Board finds that service connection for the Veteran's peripheral neuropathy of the upper and lower extremities and mouth, tongue, and lips, is warranted.

SMC

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351 (c). 

Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222 (1996).

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).

To establish entitlement to SMC based on housebound status under 38 U.S.C. § 1114 (s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350 (i).

In this case, the Veteran is in receipt of a 100 percent rating for his posttraumatic stress disorder throughout the appeal period, and therefore meets the first requirement for the assignment of SMC at the housebound rate.  

The Board finds that the Veteran also meets the secondary criteria for SMC at the housebound rate.  An April 2011 Disability Benefits Questionnaire completed by the Veteran's private physician stated that he had severe peripheral neuropathy necessitating assistance with most activities of daily living, to include dressing, bathing, and toileting.  A January 2012 VA examination described the assistance necessary of the Veteran's spouse, who left her employment in order to take care of the Veteran.  She aided the Veteran in transferring from his bed to his wheelchair, in and out of the shower, with dressing himself, with toileting, and with eating.  The Veteran would leave the home about twice per week, mostly for medical appointments, and could only do so with his spouse's assistance so that he could transfer from the car to his wheelchair. He was described to suffer from major functional limitations, and needed mostly major assistance with his activities of daily living.

In light of the above, the Board finds that the Veteran meets the criteria as set forth in the regulation, specifically, his service-connected disabilities (peripheral neuropathy) cause him to be permanently and substantially confined to his immediate premises.  In that regard, a December 2013 private medical opinion also concluded that the Veteran is "wheelchair bound due to severe peripheral neuropathy."  It is thus clear that the Veteran's severe peripheral neuropathy in all four extremities severely limits his ability to complete his activities of daily living or to leave the house independently.  Accordingly, the Board finds that entitlement to SMC at the housebound rate is warranted.


ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted, subject to regulations governing payment of monetary awards.

Service connection for peripheral neuropathy of the left upper extremity is granted, subject to regulations governing payment of monetary awards.

Service connection for peripheral neuropathy of the right lower extremity is granted, subject to regulations governing payment of monetary awards. 

Service connection for peripheral neuropathy of the left lower extremity is granted, subject to regulations governing payment of monetary awards.

Service connection for peripheral neuropathy of the mouth, lips, and tongue is granted, subject to regulations governing payment of monetary awards.

SMC based upon the need for the regular aid and attendance of another person or by reason of being housebound is granted, subject to regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


